Case 1:20-cv-01137-ADC Document17 Filed 05/18/21 Page 1 of12

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

SHEILA D.,
‘Plaintiff,
Civil Action No. ADC-20-1137

vs.

COMMISSIONER, SOCIAL SECURITY
ADMINISTRATION,!

Defendant.

2 om ow  #  F + & F Ft

RARKKEEEKRAEKAHKRHRARKRAEKEEKEEKR EEE

MEMORANDUM OPINION
On May 4, 2020, Sheila D. (“Plaintiff”) petitioned this Court to review the Social Security
Administration’s (“SSA”) final decision to deny her claim for Supplemental Security Income
(“SSI”). ECF No. 1 (“the Complaint”). After consideration of the Complaint, the parties’ cross-
motions for summary judgment (ECF Nos. 13, 16) the Court finds that no hearing is necessary.
Loc.R. 105.6 (D.Md. 2018). In addition, for the reasons that follow, Plaintiff's Motion for
Summary Judgment (ECF No. 13) and Defendant’s Motion for Summary Judgment (ECF No. 16)
are DENIED, the decision of the SSA is REVERSED, and the case is REMANDED to the SSA
for further analysis in accordance with this opinion.
PROCEDURAL HISTORY
On May 2, 2017, Plaintiff filed a Title XVI application for SSI, alleging disability
beginning on May 2, 2017. Her claim was denied initially and upon reconsideration on June 6,

2016 and December 21, 2017, respectively. Subsequently, on December 22, 2017, Plaintiff filed

 

' Currently, Andrew Saul serves as the Commissioner of the Social Security Administration.

 

 
Case 1:20-cv-01137-ADC Document 17 Filed 05/18/21 Page 2 of 12

a written request for a hearing and, on March 13, 2019, an Administrative Law Judge (“ALJ”)
presided over a hearing. On April 9, 2019, the ALJ rendered a decision denying Plaintiffs claim
for SSI. Thereafter, Plaintiff filed an appeal of the ALJ’s disability determination, and, on March

17, 2020, the Appeals Council affirmed the ALJ’s decision

On May 4, 2020, Plaintiff filed the Complaint in this Court seeking judicial review of the

SSA’s denial of her disability application. On December 10, 2020, Plaintiff filed a Motion for
Summary Judgment, and Defendant filed a Motion for Summary Judgment on March 29, 2021.7
This matter is now fully briefed, and the Court has reviewed both parties’ motions.
STANDARD OF REVIEW

“This Court is authorized to review the [SSA]’s denial of benefits under 42 U.S.C.A. §
405(g).” Johnson v. Barnhart, 434 F.3d 650, 653 (4th Cir. 2005) (per curiam) (citation omitted).
The Court, however, does not conduct a de neve review of the evidence. Instead, the Court’s
review of an SSA decision is deferential, as “[t]he findings of the [SSA] as to any fact, if supported
by substantial evidence, shall be conclusive...” 42 U.S.C. § 405(g); see Smith v. Chater, 99 F.3d
635, 638 (4th Cir. 1996) (“The duty to resolve conflicts in the evidence rests with the ALJ, not
with a reviewing court.”); Smith v. Schweiker, 795 F.2d 343, 345 (4th Cir. 1986) (“We do not
conduct a de novo review of the evidence, and the [SSA]’s finding of non-disability is to be upheld,
even if the court disagrees, so long as it is supported by substantial evidence.” (citations omitted)).
Therefore, the issue before the reviewing court is not whether the plaintiff is disabled, but whether
the ALJ’s finding that the plaintiff is not disabled is supported by substantial evidence and was

reached based upon a correct application of the relevant law. Brown v. Comm’r Soc. Sec. Admin.,

 

2 On April 26, 2021, in accordance with 28 U.S.C. § 636 and Local Rules 301 and 302 of the
United States District Court for the District of Maryland and upon consent of the parties, this case
was transferred to United States Magistrate Judge A. David Copperthite for all proceedings.

2

 
Case 1:20-cv-01137-ADC Document 17 Filed 05/18/21 Page 3 of 12

873 F.3d 251, 267 (4th Cir. 2017) (“[A] reviewing court must uphold the [disability] determination
when an ALJ has applied correct legal standards and the ALJ’s factual findings are supported by
substantial evidence.” (citation and internal quotation marks omitted)).

“Substantial evidence is that which a reasonable mind might accept as adequate to support
a conclusion. It consists of more than a mere scintilla of evidence but may be less than a
preponderance.” Pearson v. Colvin, 810 F.3d 204, 207 (4th Cir. 2015) (internal citations and
quotation marks omitted). “In reviewing for substantial evidence, we do not undertake to reweigh
conflicting evidence, make credibility determinations, or substitute our judgment for that of the
ALJ. Where conflicting evidence allows reasonable minds to differ as to whether a claimant is
disabled, the responsibility for that decision falls on the ALJ.” Hancock v, Astrue, 667 F.3d 470,
472 (4th Cir. 2012) (internal citations and quotation marks omitted). Therefore, in conducting the
“substantial evidence” inquiry, the court shall determine whether the ALJ has considered all
relevant evidence and sufficiently explained the weight accorded to that evidence. Sterling
Smokeless Coal Co. v. Akers, 131 F.3d 438, 439-40 (4th Cir. 1997).

DISABILITY DETERMINATIONS AND BURDEN OF PROOF

In order to be eligible SSI, a claimant must establish that she is under disability within the
meaning of the Act. The term “disability,” for purposes of the Act, is defined as the “inability to
engage in any substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or which has lasted or can be expected
to last for a continuous period of not less than 12 months.” 42 U.S.C. §§ 423(d)(1)(A),
1382c(a)(3)(A); 20 C.F.R. §§ 404.1505(a), 416.905(a). A claimant shall be determined to be under
disability where “h[er] physical or mental impairment or impairments are of such severity that

[s]he is not only unable to do h[er] previous work but cannot, considering h[er] age, education,

 
Case 1:20-cv-01137-ADC Document17 Filed 05/18/21 Page 4 of 12

and work experience, engage in any other kind of substantial gainful work which exists in the
national economy[.|” 42 U.S.C. §§ 423(d)(2)(A), 1382c(a)(3)(B).

In determining whether a claimant has a disability within the meaning of the Act, the ALJ,
acting on behalf of the SSA, follows the five-step evaluation process outlined in the Code of
Federal Regulations. 20 C.F.R. §§ 404.1520, 416.920; see Mascio v. Colvin, 780 F.3d 632, 634—
35 (4th Cir. 2015). The evaluation process is sequential, meaning that “[i]f at any step a finding
of disability or nondisability can be made, the SSA will not review the claim further.” Barnhart
v. Thomas, 540 U.S. 20, 24 (2003); see 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4).

At step one, the ALJ considers the claimant’s work activity to determine if the claimant is
engaged in “substantial gainful activity.” 20 C.F.R. §§ 404.1520(a)(4)(i), 416.920(a)(4)(). If the
claimant is engaged in “substantial gainful activity,” then the claimant is not disabled. 20 C.F.R.
§§ 404.1520(a)(4)(i), 404.1520(b), 416.920(a)(4)a), 416.920(b).

At step two, the ALJ considers whether the claimant has a “severe medically determinable
physical or mental impairment [or combination of impairments] that meets the duration
requirement[.]” 20 C.F.R. §§ 404.1520(a)(4)(ii), 416.920(a)(4) (Gi). If the claimant does not have
a severe impairment or combination of impairments meeting the durational requirement of twelve
months, then the claimant is not disabled. 20 C.F.R. §§ 404.1520(a)(4)(ii), 404.1520(c), 416.909,
416.920(a)(4)Gi), 416.920(c).

At step three, the ALJ considers whether the claimant’s impairments, either individually or
in combination, meet or medically equal one of the presumptively disabling impairments listed in
the Code of Federal Regulations. 20 C.F.R. §§ 404.1520(a)(4)(iii), 416.920(a)(4)Gii). If the
impairment meets or equals one of the listed impairments, then the claimant is considered disabled,

regardless of the claimant’s age, education, and work experience. 20 C.F.R. $§

 

 
Case 1:20-cv-01137-ADC Document17 Filed 05/18/21 Page 5 of12

404.1520(a)(4)iii), 404.1520(d), 416.920(a)(4) (iii), 416.920(d); see Radford v. Colvin, 734 F.3d
288, 291 (4th Cir. 2013).

Prior to advancing to step four of the sequential evaluation, the ALJ must assess the
claimant’s residual functional capacity (“RFC”), which is then used at the fourth and fifth steps of
the analysis. 20 C.F.R. §§ 404.1520(e), 416.920(e), RFC is an assessment of an individual’s
ability to do sustained work-related physical and mental activities in a work setting on a regular
and continuing basis. SSR 96-8p, 1996 WL 374184, at *1 (July 2, 1996). The ALJ must consider |
even those impairments that are not “severe.” 20 C.F.R. § 404.1545(a)}(2).

In determining RFC, the ALJ evaluates the claimant’s subjective symptoms (e.g.,
allegations of pain) using a two-part test. Craig v. Chater, 76 F.3d 585, 594 (4th Cir. 1996); 20
C.F.R. § 404.1529. First, the ALJ must determine whether objective evidence shows the existence
of a medical impairment that could reasonably be expected to produce the actual alleged
symptoms. 20 C.F.R. § 404.1529(b). Once the claimant makes that threshold showing, the ALJ
must evaluate the extent to which the symptoms limit the claimant’s capacity to work. 20 C.F.R.
§ 404.1529(c)(1). At this second stage, the ALJ must consider all of the available evidence,
including medical history, objective medical evidence, and statements by the claimant. 20 C.F.R.
§ 404.1529(c). The ALJ must assess the credibility of the claimant’s statements, as symptoms can
sometimes manifest at a greater level of severity of impairment than is shown by solely objective
medical evidence. SSR 16-3p, 2017 WL 5180304, at *2-13 (Oct. 25, 2017). To assess credibility,
the ALJ should consider factors such as the claimant’s daily activities, treatments she has received

for her symptoms, medications, and any other factors contributing to functional limitations. Jd at

*6-8.

 
Case 1:20-cv-01137-ADC Document17 Filed 05/18/21 Page 6 of 12

At step four, the ALJ considers whether the claimant has the ability to perform past relevant
work based on the determined RFC. 20 C.F.R. §§ 404.1520(a)(4)Civ), 416.920(a)(4)(iv). If the
claimant can still perform past relevant work, then the claimant is not disabled. 20 C.F.R. §§
404.1520(a)(4)(1v), 404.1520(f), 416.920(a)(4)iv), 416.920(f).

Where the claimant is unable to resume past relevant work, the ALJ proceeds to the fifth
and final step of the sequential analysis. During steps one through four of the evaluation, the
claimant has the burden of proof. 20 C.F.R. §§ 404.1520, 416.920; see Bowen v. Yuckert, 482
U.S. 137, 146 (1987); Radford, 734 F.3d at 291. At step five, however, the burden of proof shifts
to the ALJ to prove: (1) that there is other work that the claimant can do, given the claimant’s age,
education, work experience, and RFC (as determined at step four), and; (2) that such alternative
work exists in significant numbers in the national economy. 20 C.F.R. §§ 404.1520(a)(4)(¥),
416.920(a)(4)(v); see Hancock, 667 F.3d at 472-73; Walls v. Barnhart, 296 F.3d 287, 290 (4th
Cir. 2002). Ifthe claimant can perform other work that exists in significant numbers in the national
economy, then the claimant is not disabled. 20 C.F.R. §§ 404.1520(a)(4)(v), 404.1520(g)(1),
404.1560(c), 416.920(a)(4)(v). If the claimant cannot perform other work, then the claimant is
disabled. Jd.

ALJ DETERMINATION

In the instant matter, the ALJ preliminarily found that at step one that Plaintiff “ha[d] not
engaged in substantial gainful activity since May 2, 2017, the application date.” ECF No. 12-3 at
15. At step two, the ALJ found that Plaintiff had the following severe impairments: “degenerative
disc disease, obesity, learning disorder, and borderline intellectual functioning.” Jd. At step three,

the ALJ determined that Plaintiff did not have an impairment or combination of impairments that

 

 

 
Case 1:20-cv-01137-ADC Document17 Filed 05/18/21 Page 7 of 12

met or medically equaled the severity of one of the listed impairments in 20 C.F.R. pt. 404, subpt.
P, app. 1. Jd. At step four, the ALJ determined that Plaintiff had the RFC:

[T]o perform light work as defined in 20 CFR 404.967(b) except

[Plaintiff] can climb ramps and stairs occasionally, and climb

ladders, ropes, or scaffolds occasionally. [Plaintiff] is able to

perform simple, routine and repetitive job tasks but not at a

production rate pace (e.g. assembly line work).
Id. at 16. The ALJ then noted that Plaintiff has no past relevant work. /d at 20. Finally, at step
five, the ALJ determined that “considering [Plaintiff]’s age, education, work experience, and
[RFC], there are jobs that exist in significant numbers in the national economy that [Plaintiff] can
perform.” /d. Thus, the ALJ concluded that Plaintiff “thas not been under a disability, as defined
in the Social Security Act, since May 2, 2017, the date the application was filed.” Jd. at 22.

DISCUSSION
Plaintiff raises two main allegations of error on appeal: (1) ALJ posed an improper

hypothetical to the Vocational Expert (“VE”) and (2) the inclusion of Dr. Budney’s 2010 report in

the evidentiary record was “suggestive and prejudicial.” The Court agrees with Plaintiff's first

argument and will address both arguments below.

A. The ALJ erred by not providing a definition for “production rate pace” in his hypothetical
to the VE.

Plaintiff takes two issues with the ALJ’s hypothetical questions posed to the VE. First,
Plaintiff argues that the ALJ’s hypotheticals were improper because the ALJ failed to define
“production rate pace.” ECF No. 13-1 at 6. Second, Plaintiff asserts that the ALJ erred by not
including illiteracy in the hypothetical questions. /d. at 7. The Court agrees with Plaintiff's first
argument.

The Commissioner employs VEs to offer evidence as to whether a claimant possesses the

RFC to meet the demands of past relevant work or adjust to other existing work. 20 C.F.R. §§

 
 

Case 1:20-cv-01137-ADC Document17 Filed 05/18/21 Page 8 of 12

404,1560(b)-(c), 416.960(b)-(c). The VE may respond to a hypothetical about a person “with the
physical and mental limitations imposed by the claimant’s medical impairment(s).” 20 C.F.R. §§
404.1560(b)(2), 416.960(b)(2). “In order for a vocational expert’s opinion to be relevant or
helpful, it must be based upon a consideration of all other evidence in the record, and it must be in
response to proper hypothetical questions which fairly set out all of claimant’s impairments.”
Hines v. Barnhart, 453 F.3d 559, 566 (4th Cir. 2006) (quoting Walker v. Bowen, 889 F.2d 47, 50
(4th Cir. 1989)). “[A] hypothetical question is unimpeachable if it adequately reflects a [RFC] for
which the ALJ had sufficient evidence.” Fisher v. Barnhart, 181 F.App’x 359, 364 (4th Cir, 2006)
(per curiam) (internal quotation marks omitted) (emphasis omitted) (quoting Johnson, 434 F.3d at
659).

Plaintiff challenges the ALJ’s use of the term “production rate pace” because the ALJ did
not define the term until the written opinion. ECF No. 13-1 at 6. In the opinion, the ALJ explained
that Plaintiff had the RFC to “perform simple, routine and repetitive tasks but not at a production
rate pace (e.g. assembly line work).” ECF No. 12-3 at 16. Plaintiff points to the Fourth Circuit’s
opinion in Thomas v. Berryhill, 916 F.3d 307 (4th Cir. 2019), to bolster her argument that the
ALJ’s use of the undefined term “production rate pace” is a basis for remand. ECF No. 13-1 at 6.

In Thomas v. Berryhill, the Fourth Circuit found that the underlying ALJ’s analysis
“fail[ed] to provide a logical explanation of how she weighed the record evidence and arrived at
her RFC findings.” 916 F.3d at 311. One of the four errors the court found the ALJ made during
the RFC analysis was that the ALJ did not provide the court “enough information to understand”
the restriction that claimant “could not perform work ‘requiring a production rate or demand
pace.” Jd. at 311-12. The Fourth Circuit found that “[c]ombined, the above-listed missteps in the

ALJ’s RFC evaluation frustrate our ability to conduct meaningful appellate review.” Jd. at 312.

 

 
Case 1:20-cv-01137-ADC Document17 Filed 05/18/21 Page 9 of12

In interpreting Thomas v. Berryhill, this Court has encountered two categories of scenarios.
regarding an ALJ’s use of “production rate pace,” or similar terms: scenarios in which the ALJ
provided a definition for the term, and scenarios in which the ALJ did not. In Teresa B. v.
Commissioner, Social Security Administration, No. SAG-18-2280, 2019 WL 2503502 (D.Md.
June 17, 2019), the ALJ in the underlying decision “included an RFC provision limiting Plaintiff
to ‘no work requiring a high-quota production-rate pace (i.c., rapid assembly line work where co-
workers are side-by-side and the work of one affects the work of the other).” /d. at *2. The Court
in this case found that the ALJ’s use of “production-rate pace” was acceptable because he included
a definition for the term immediately thereafter. Jd. On the other hand, in Travis X. C. v. Saul, No.
GJH-18-1210, 2019 WL 4597897 (D.Md. Sept. 20, 2019), the ALJ in the underlying decision
included an RFC provision that the plaintiff “can perform jobs consisting of simple (1- to 3-step
tasks), routine, and repetitive tasks, in a work environment without production rate pace.” Jd. at
*2. The ALJ in that case did not include a definition or explanation of what he meant by
“production rate pace.” Jd at *5. The Court, therefore, found “the ALJ did not provide the proper

335

‘logical bridge’” to support his use of the term “production rate pace,” and the Court was “left to
guess” the basis of the term, warranting remand. Id.

Here, this case is similar to Teresa B. because the ALJ attempted to define “production rate
pace” in the RFC. However, unlike in Teresa B., the ALJ’s use of “assembly line work” as a
definition cannot rectify the improper hypothetical posed to the VE. Cleta S. v. Saul, No. CBD-
19-2906, 2020 WL 6565250, at *5 (D. Md. Nov. 9, 2020). In Cleta S., the Court held that the ALJ
erred by not defining the term “production rate pace” in the hypothetical posed to the VE, and

“found it troubling that the ALJ attempted to clarify his use of the term...for the first time in his

written opinion, as meaning ‘assembly line work.’” Jd. Though some courts have held that

 
Case 1:20-cv-01137-ADC Document17 Filed 05/18/21 Page 10 of 12

defining the term “production rate pace” with reference to assembly line work is sufficient, it was
discussed only in reference to the RFC alone and not the hypotheticals. Sheri S. v. Saul, No. GLS-
19-1924, 2020 WL 4579871, at *4 (D.Md. Aug. 7, 2020); Nelson v. Saul, No. 4:18-CV-163-D,
2019 WL 4748028, at *5 (E.D.N.C. Aug. 29, 2019).

While the ALJ attempted to clarify what he meant by “production rate pace” in the RFC
by including the example of “assembly line work”, the ALJ failed to provide a definition,
explanation, or anything else in his hypothetical to the VE, rendering the VE’s testimony useless.
Angela S. v. Saul, No. TIS-19-2849, 2021 WL 733373 at *3 (D.Md. Feb. 25, 2021). As noted, a
VE’s testimony “must be in response to proper hypothetical questions which fairly set out all of
claimant’s impairments.” Hines, 453 F.3d at 566. By failing to define “production rate pace” in
the hypothetical, the ALJ did not account for all of Plaintiffs impairments, making the
hypothetical improper.

Even assuming arguendo that the ALJ’s description of “production rate pace” provided in
the RFC is sufficient for the Court to understand its meaning, there is no indication that the VE
shared this understanding at the hearing. Cleta S., 2020 WL 6565250, at *6. “The Fourth Circuit
has described the term ‘production rate pace’ as not especially common—certainly not common
enough for [the court] to know what the term means without elaboration.” Angela S 2021 WL
733373 at *3 (quoting Thomas, 916 F.3d at 312). Defendant argues that because “the VE expressed
no confusion during the hearing,” the ALJ did not err in failing to include a definition. ECF No.
16-1 at 5. The Court disagrees. Jeffery H. v. Saul, No. TJS-20-0050, 2020 WL 6685282 (D.Md.
filed Nov. 12, 2020). “Even if the VE’s testimony does not evince any confusion about the terms
of the hypothetical, the Court has an independent duty to determine if the ALJ supported [their]

findings with substantial evidence.” Geneva W. v. Comm’r, Soc. Sec. Admin., No. SAG-18-1812,

10

 
Case 1:20-cv-01137-ADC Document17 Filed 05/18/21 Page 11 of 12

2019 WL 325433, at *3 (D.Md. July 19, 2019). It is uncertain whether the VE could have identified
the same, or any, positions that the hypothetical person could perform had the ALJ defined or
explained “production pace rate.”

Because the VE provided testimony in response to a hypothetical where the ALJ did not
elaborate on the term “production rate pace” the Court’s ability to conduct review is frustrated.
Accordingly, the Court finds remand is warranted on the basis of an improper hypothetical.

Plaintiff also argues that the ALJ erred because the ALJ “failed to include illiteracy in the
hypothetical question” to the VE. ECF No. 13-1 at 7, Plaintiff relies on the 2019 evaluation by Dr.
Ansel to support the argument that Plaintiff is illiterate. Jd. In that evaluation, Plaintiff “tested in
the extremely low range of intelligence. Her reading level was less than the second grade.” ECF
No. 12-3 at 17. However, regarding Plaintiff's illiteracy, the ALJ highlighted that Dr. Ansel
determined Plaintiff was “nearly illiterate” and noted that determination to be “persuasive to the
extent that, contrary to [Plaintiffs] argument, [Plaintiff] is not illiterate.” Jd. An illiterate
individual is classified as one who “generally has had little to no formal schooling” and “cannot
read or write a simple message such as instructions or inventory lists.” 20 C.F.R. § 416.964(b)(1).
Here, Plaintiff testified that she graduated high school and is able to read “a little but not... a whole
bunch.” ECF No. 12-3 at 80, 82. Therefore, the Court rejects Plaintiff's argument that the ALJ
erred by not including illiteracy in the hypothetical posed to the VE because the ALJ never
determined Plaintiff to be illiterate.

B. The inclusion of Dr. Budney’s report in the record did not harm Plaintiff.
Plaintiff's final argument is that the inclusion of Dr. Budney’s report in the evidentiary record

“was suggestive and prejudicial” to Plaintiff. ECF No. 13-1 at 6. The Court finds this argument

11

 

 
Case 1:20-cv-01137-ADC Document17 Filed 05/18/21 Page 12 of 12

without merit. Plaintiff appears to argue that the inclusion of the 2010 report infected Plaintiff's
disability determination. /d. at 6-7. However, the evidence does not support this assertion.

It is clear that the ALJ considered all of the medical evidence and other evidence in the record
when evaluating Plaintiff's claims. The ALJ addresses over six separate opinions on Plaintiff's
mental status and explains the weight given to each. ECF No. 12-3 at 19-20. The ALJ does not
rely solely on the 2010 opinion of Dr. Budney, and notes that it is outdated. /d. at 19. In fact, the
portion of Dr. Budney’s opinion that the ALJ considers persuasive is supported by three separate
opinions. /d. at 19 (the opinions of the state agency, Dr. Langlieb from 2018, and Dr. Smith from
2017, all found Plaintiff able to “understand and follow simple instructions”). The ALJ also
explains that Plaintiff's hearing testimony in part “demonstrates that she does not have marked-
extreme capabilities.” /d. Therefore, the Court finds that the use of Dr. Budney’s opinion was not
suggestive or prejudicial to Plaintiff's disability determination.

CONCLUSION

In summation, the Court finds that the ALJ improperly found that Plaintiff was “not under
a disability”, as defined by the Act, since May 2, 2017, the date the application was filed. Pursuant
to sentence four of 42 U.S.C. § 405(g), the SSA’s judgment is REVERSED IN PART due to
inadequate analysis. Therefore, based on the foregoing, Plaintiff's Motion for Summary Judgment
(ECF No. 13) is DENIED, Defendant’s Motion for Summary Judgment (ECF No. 16) is DENIED,
and the decision of the SSA is REMANDED for further proceedings in accordance with this
opinion. In so holding, the Court expresses no opinion as to the ALJ’s ultimate disability

determination. The clerk is directed to CLOSE this case.

Date: ix M 202 | AWE
A. David Copherthite
United States Magistrate Judge

12

 
